FORM
AGREEMENT



Exhibit 10.161
RESTRICTED STOCK AWARD AGREEMENT
Issued Pursuant to the
Glimcher Realty Trust
2012 Incentive Compensation Plan


THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), effective _______________
(the “Effective Date”), represents the grant of restricted stock (“Stock”) by
Glimcher Realty Trust (the “Company”), to __________ (the “Participant”)
pursuant to the terms, provisions, and definitions of the Glimcher Realty Trust
2012 Incentive Compensation Plan (the “Plan”), which was adopted on February 15,
2012 by the Company’s Board of Trustees (“Board”) and approved on May 10, 2012
by the Company’s common shareholders. Stock granted hereby is intended to be
restricted and shall be subject to the restrictions set forth in this Agreement
and the Plan.
The Plan provides a complete description of the terms and conditions governing
the Stock. If there is any inconsistency between the provisions of this
Agreement and the provisions of the Plan, the Plan’s provisions shall completely
supersede and replace the inconsistent or conflicting provisions of this
Agreement. All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein. The parties hereto agree
as follows:
1.General Stock Grant Information. The individual named above has been selected
to be a Participant in the Plan and receive shares of Stock, as specified below
(the “Shares”):
a.
Date of Grant: _____________.

b.
Number of Shares Granted: _____________.

c.
Type of Shares Granted: _____________.

d.
Price Per Share on the Date of Grant: $__________.

e.
Latest Vesting Date: _____________.

2.Grant of Stock. The Company hereby grants to the Participant the Shares set
forth above, at the stated per share price, which is one hundred percent (100%)
of the Fair Market Value (defined herein) of a Share on the Date of Grant
(defined above), in the manner and subject to the terms and conditions of the
Plan and this Agreement. The Executive Compensation Committee has determined
that the “Fair Market Value” of a Share on the Date of Grant is equal to the
closing market price of the Shares on the New York Stock Exchange on the Date of
Grant.

1

--------------------------------------------------------------------------------




3.Restrictions.


a.Transfer Restrictions. Except as otherwise provided in Section 4, the Shares
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, at
any time prior to the periods and in accordance with the lapsing schedule set
forth below in Section 3(c). No sale, transfer, pledge, assignment, alienation
or hypothecation of the Shares in violation of this Section 3(a), whether
voluntary or involuntary, by operation of law or otherwise, shall be valid as to
any person, assignee or transferee with respect to any interest in the Shares
whatsoever. The Participant shall continue to be treated as the owner of the
Shares for purposes of this Agreement and shall continue to be bound by all of
the terms and provisions hereof. The restrictions set out in this Section 3(a)
are referred to in this Agreement as the “Transfer Restrictions.”


b.Employee Forfeiture Restrictions. Upon the termination of the Participant’s
employment with the Company, or any of its Subsidiaries or Affiliates, for any
reason, all Shares that are not the Vested Shares (as defined below) held by the
Participant, or any guardian or legal representative, at the effective date of
such termination, shall immediately be returned to and canceled by the Company
and shall be deemed to have been forfeited by the Participant (the “Forfeiture
Restrictions”); provided that the Executive Compensation Committee may, in its
sole and absolute discretion, allow the Participant to retain the Shares for a
period of time after such termination date to be specified in writing by the
Executive Compensation Committee.


c.Lapse of Employee Forfeiture and Transfer Restrictions. To the extent the
Participant remains in the continuous employment of the Company through the
Vesting Date specified below, the Forfeiture Restrictions under Section 3(b) and
Transfer Restrictions under Section 3(a) hereof shall lapse as follows:




Vesting Date
Percentage of Shares Granted for Which
Forfeiture and Transfer Restrictions Shall Have Lapsed
Third Annual Anniversary of Date of Grant
33%
Fourth Annual Anniversary of Date of Grant
66%
Fifth Annual Anniversary of Date of Grant
100%



Shares with respect to which the Forfeiture Restrictions and Transfer
Restrictions shall have lapsed under this Section 3(c) (the “Vested Shares”)
will, effective on and after the Vesting Date, thereafter be free of the
Forfeiture Restrictions set forth in Section 3(b) and Transfer Restrictions
under Section 3(a) but such Vested Shares will continue to be subject to all of
the remaining terms and conditions of this Agreement as applicable. Any Shares
for which the Transfer Restrictions have not yet lapsed in accordance with this
Section 3(b) shall, for purposes of this Agreement, not be considered Vested
Shares (the “Non-Vested Shares”).



2

--------------------------------------------------------------------------------

FORM
AGREEMENT



4.Administration. This Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Executive
Compensation Committee may adopt for administration of the Plan. It is expressly
understood that the Executive Compensation Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant. Any inconsistency between the Agreement and the Plan shall
be resolved in favor of the Plan.


5.Reservation of Shares. At all times there shall be reserved for issuance
and/or delivery upon grant such number of shares of Stock as shall be required
for issuance or delivery upon the grant of the Shares hereunder.


6.Adjustments. The Shares subject to this Agreement shall also be subject to
adjustment in accordance with Section 4.4 of the Plan.


7.Exclusion from Pension Computations. By acceptance of the grant pursuant to
this Agreement, the Participant hereby agrees that any income or gain realized
upon the receipt of the Stock hereof, upon the disposition of the Shares
received, or upon the lapse of the restrictions pursuant to the terms of this
Agreement, is special incentive compensation and shall not be taken into
account, to the extent provided under the applicable plan documents and to the
extent permissible under applicable law, as “wages,” “salary,” or “compensation”
in determining the amount of any payment under any pension, retirement,
incentive, profit sharing, bonus or deferred compensation plan of the Company or
any of its Subsidiaries or Affiliates.


8.Amendment. The Executive Compensation Committee may, with the consent of the
Participant, at any time or from time to time amend the provisions, terms and
conditions of this Agreement, and may at any time or from time to time amend the
provisions, terms and conditions of this Agreement in accordance with the Plan
and applicable law.


9.Notices. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows: if to the
Company, at its office at 180 East Broad Street, 21st Floor, Attn: General
Counsel, Columbus, Ohio 43215 or at such other address as the Company by notice
to the Participant may designate in writing from time to time; and if to the
Participant, at the address shown below his or her signature on this Agreement,
or at such other address as the Participant by notice to the Company may
designate in writing from time to time. Notices shall be effective upon receipt.



3

--------------------------------------------------------------------------------




10.    Withholding Taxes. The Company shall have the right to withhold from a
Participant, or otherwise require such Participant to pay, any Withholding Taxes
(defined below) arising as a result of the grant of any Shares, the lapse of any
Forfeiture Restrictions or Transfer Restrictions on any Shares, the transfer of
any Shares, any tax election by the Participant, or any other taxable event. If
the Participant shall fail to make such Withholding Tax payments when and as
required, the Company (or its Affiliates or Subsidiaries) shall, to the extent
permitted by law, have the right to deduct any such Withholding Taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such Withholding Taxes. If the Participant
makes an election pursuant to Section 83(b) of the Code concerning a Restricted
Share Award then the Participant shall submit a copy of such election to the
Company. In satisfaction of the requirement to pay Withholding Taxes, the
Participant may make a written election which may be accepted or rejected in the
discretion of the Executive Compensation Committee, to tender other Shares to
the Company (either by actual delivery or attestation, in the sole discretion of
the Executive Compensation Committee, provided that, except as otherwise
determined by the Executive Compensation Committee, the Shares that are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Grant Price or have been purchased on the open
market), having an aggregate Fair Market Value equal to the Withholding Taxes.
“Withholding Taxes” means any federal, state, or local income, employment,
payroll, or similar tax related to the Shares that are required to be withheld
by the Company.


11.Registration; Legend. The Company may postpone the issuance and delivery of
Shares under this Agreement until (a) the admission of such Shares to listing on
any stock exchange or exchanges on which Stock of the Company of the same class
are then listed and (b) the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company shall determine to be necessary or advisable. The Participant
shall make such representations and furnish such information as may, in the
opinion of counsel for the Company, be appropriate to permit the Company, in
light of the then existence or non-existence with respect to such Shares of an
effective registration statement under the Securities Act of 1933, as amended,
to issue the Shares in compliance with the provisions of that or any comparable
act. The Company may cause the following or a similar legend to be set forth on
each certificate representing the Stock granted hereunder unless counsel for the
Company is of the opinion as to any such certificate that such legend is
unnecessary:


THE SALE OR TRANSFER OF THE COMMON SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE 2012 INCENTIVE
COMPENSATION PLAN (THE “PLAN”), AND IN THE ASSOCIATED RESTRICTED STOCK AWARD
AGREEMENT FOR THE HOLDER HEREOF. A COPY OF THE PLAN AND SUCH RESTRICTED STOCK
AWARD AGREEMENT MAY BE OBTAINED FROM GLIMCHER REALTY TRUST.



4

--------------------------------------------------------------------------------

FORM
AGREEMENT



12.Miscellaneous


a.This Agreement shall not confer upon the Participant any right to continuation
of employment by the Company, nor shall this Agreement interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.


b.The Participant shall, to the extent permitted by applicable law, have full
voting rights as a stockholder of the Company with respect to the Shares granted
hereunder and the right to receive applicable dividends for the Stock granted
hereunder.


c.With the approval of the Board, the Executive Compensation Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Agreement or be contrary to
applicable law.


d.This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
e.To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with the laws of the State of New York.


f.All obligations of the Company under the Plan and this Agreement, with respect
to the Shares, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


g.The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


h.By executing this Agreement and accepting this Award or other benefit under
the Plan, the Participant and each person claiming under or through the
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board, or the Executive Compensation Committee.


i.The Participant, every person claiming under or through the Participant, and
the Company hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan or this Agreement issued
pursuant to the Plan.



5

--------------------------------------------------------------------------------




j.This Agreement, the Plan, and any certificate representing the Stock
(including an electronic certificate) granted hereunder shall constitute the
entire agreement and understanding between the Participant and the Company
concerning the grant of the Stock hereunder and with respect to the subject
matter contained herein. This Agreement, the Plan, and any certificate
representing the Stock (including an electronic certificate) granted hereunder
supersede all prior agreements and the understandings between the Parties with
respect to the grant of the Stock hereunder and with respect to the subject
matter contained herein.


13.Exculpation. This Agreement and all documents, agreements, understandings and
arrangements relating hereto have been executed by the undersigned in his/her
capacity as an officer or Trustee of the Company, which has been formed as a
Maryland real estate investment trust pursuant to its Declaration of Trust, as
amended and restated, and not individually, and neither the trustees, officers
or shareholders of the Company nor the trustees, directors, officers or
shareholders of any Subsidiary or Affiliate of the Company shall be bound or
have any personal liability hereunder or thereunder. Each party hereto shall
look solely to the assets of the Company for satisfaction of any liability of
the Company in respect of this Award and all documents, agreements,
understanding and arrangements relating hereto and will not seek recourse or
commence any action against any of the trustees, officers, agents or
shareholders of the Company or any of the trustees, directors, agents, officers
or shareholders of any Subsidiary or Affiliate of the Company, or any of their
personal assets for the performance or payment of any obligation hereunder or
thereunder. The foregoing shall also apply to any future documents, agreements,
understandings, arrangements and transactions between the parties hereto.


14.Change in Control of the Company.     Any Non-Vested Shares granted to the
Participant hereunder shall immediately vest in their entirety on the day
immediately prior to the date of a Change in Control of the Company and no
longer be subject to Transfer Restrictions stated herein.



6

--------------------------------------------------------------------------------

FORM
AGREEMENT



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


GLIMCHER REALTY TRUST






By:        


Print Name:                


Title:        




ACKNOWLEDGED & ACCEPTED:




_______________________________________
Signature


Print Name:    _____________________________




Address:    _____________________________
_____________________________
_____________________________

7